Citation Nr: 1530718	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, granted the Veteran's claim for a bilateral hearing loss disability and assigned a noncompensable evaluation.  Jurisdiction of the case has since been transferred to the RO in Muskogee, Oklahoma. 

A Travel Board hearing was held in Muskogee, Oklahoma, before the undersigned in March 2011.  A copy of the transcript of that hearing is of record. 

In an August 2014 decision, the Board denied the Veteran's appeal as to the entitlement to an initial compensable rating for a bilateral hearing loss disability.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision, and remanded the case for adjudication in accordance with the JMR.

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue is inferred and addressed in this decision.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's bilateral hearing loss is best represented by VA audiological examinations in 2007 (Level IV in the right ear and Level II in the left ear), and 2011 (Level II in the right ear and Level III in the left ear). 

2.  The Veteran has not provided any objective evidence that his difficulty hearing conversations in noisy environments presents an exceptional of unusual disability picture such as marked interference with employment or comparable impairment which would warrant referral for an extraschedular evaluation.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial compensable rating for bilateral hearing loss have not been met, nor are criteria for referral of consideration of a compensable evaluation on an extraschedular basis met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code
6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that when represented parties enter into a joint motion for remand of an appeal from this Court to the Board, the parties must give clear direction to the Board of the errors that they agree are raised by the record and specify what further action the Board must take with respect to the claim.  Further, the degree to which the joint motion for remand relieves the Board of the duties it possesses will be determined by the terms of the joint motion for remand in the context of the other facts present in the case.

Here, the Parties, who were represented by counsel, stated that an August 2014 Board decision did not provide a sufficient reasons and basis for the determination that there were no disability factors "such as" impairment of industrial capability or frequent hospitalizations to warrant referral of this matter for extraschedular consideration.  

The Veteran contends that he is entitled to a compensable initial evaluation for his hearing impairment.  Before addressing the claim on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran. 

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran seeks a compensable evaluation following an initial grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under such circumstances, further notice under section 5103(a) is not required, because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

The notice provided before the claim for service connection was granted is deemed legally sufficient, since the claim was granted.  Therefore, additional notice as to the claim for an increased initial evaluation is not required, and VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this case, service treatment records (STRs) were associated with the claims file before the claim for service connection was granted.  The Veteran has been afforded several VA audiometric examinations, and has submitted statements on his own behalf.  He also provided testimony at a hearing in 2011.  He has not identified any additional records that should be obtained prior to a Board decision. 

Review of the audiometric evaluations of record has been accomplished by the Board.  As detailed below, these examinations were conducted by state licensed audiologists and included controlled speech discrimination tests.  The Board finds these examinations adequate to evaluate the Veteran's bilateral hearing impairment. 

As to the personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires a decision review officer (DRO) or Board hearing chairman who conduct a hearing to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to an increased rating for hearing loss.  In addition, the hearing chairman sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed. 

Increased Ratings - In General

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28. 

Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2014).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2014). 

Table VI(A), "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VI(A) will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2014).  38 C.F.R. § 4.85(c) (2014). 

The "puretone threshold average," as used in Tables VI and VI(A), is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VI(A).  38 C.F.R. § 4.85(d) (2014).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2014). 

There are two provisions under 38 C.F.R. § 4.86 for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VI(A), whichever results in the higher numeral.  Each ear will be evaluated separately.  That exceptional pattern is not present in this case, since the Veteran's hearing loss does not meet or exceed 55 dB at each of these frequencies at any time during this appeal period.  Therefore, no further discussion of this provision is required. 

The second exceptional pattern of hearing impairment specially treated under the regulations is present when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hz.  In such a case, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. The Veteran does not manifest hearing loss of 70 dB or greater at 2000 Hz, so this provision is not applicable.

Analysis

The Veteran worked in small diesel engines, refrigeration, air conditioning equipment, pumps, valves, and other auxiliary equipment during service.  He filed a claim for service connection for hearing impairment in March 2007.  Based on the service treatment records and the report of November 2007 VA examination, VA granted service connection and assigned a noncompensable evaluation.

On the authorized audiological evaluation in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
35
85
105
60
LEFT
20
40
80
90
58.75

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear. 

Subsequently dated VA records dated in 2008 and 2009 primarily reflect treatment for other conditions.  At a November 2011 hearing, the Veteran testified in support of his claim for a compensable rating for hearing impairment.  He said that his hearing loss had increased in severity since the 2007 exam. 

Following the Board's November 2011 Remand, the Veteran was afforded additional VA audiometric examination in December 2011.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
35
90
105
62
LEFT
20
50
90
95
64

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear. 

The examiner who conducted the 2011 VA examination noted that the Veteran's hearing loss would make it difficult to function optimally in any work environment where communication was required to perform the job duties while in excessive amounts of background noise, if no hearing aids were worn.  In a work environment where background noise was minimal, the Veteran's hearing loss would likely have little effect on performance of his job duties, the examiner opined. 

The Board notes that the Veteran has been granted service connection for tinnitus, which is evaluated as 10 percent disabling.  The Veteran's service-connected bilateral hearing loss has been assigned an initial 0 percent (non-compensable) rating under the provisions of DC 6100.  38 C.F.R. § 4.85 (2014). 

First, analyzing the results of the 2007 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 60 decibels in the right ear, and 58.75 decibels of hearing loss in the left ear, together with hearing discrimination scores of 92 percent in the right ear and 76 percent in the left ear, results in Level VI impairment in the right ear and Level II in the left ear under Table VI.  Lendenmann, supra.  A Level IV impairment in the right ear combined with Level II impairment in the left ear is not a compensable hearing loss. 

Then, analyzing the most recent results upon exam in December 2011, again with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 62 decibels in the right ear, and 64 decibels of hearing loss in the left ear, together with hearing discrimination scores of 96 percent in the right ear and 80 percent in the left ear, results in Level II in the right ear and Level III in the left ear under Table VI.  Lendenmann, supra.  Level II impairment in the right ear and Level III impairment in the left ear are not compensable. 

At no time during the pendency period were each of the four hearing thresholds 55 decibels or greater, so no provision of 38 C.F.R. § 4.86, used to evaluate exceptional patterns of hearing impairment, is applicable.  See 38 C.F.R. § 4.86(a) (applicable where all pure tone threshold levels were 55 dB or higher at 1000, 2000, 3000 and 4000 Hz), 38 C.F.R. § 4.86(b) (applicable where the pure tone threshold is 70 dB or more at 2000 Hz). 

There is no indication that the speech discrimination test is not appropriate, and no examiner has certified that speech discrimination testing is not appropriate, so use of Table VI(A), used to evaluate hearing impairment based only on pure tone thresholds averages, is not applicable.  38 C.F.R. § 4.85 (2014). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than the initial noncompensable evaluation currently assigned, since each audiometric examination results in a noncompensable rating.  Fenderson, supra; see Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The audiometric results of each examination disclose that the Veteran's hearing loss is noncompensable under the schedular criteria.  The evidence is not in equipoise to warrant a higher evaluation.  38 U.S.C.A. § 5107(b) (2014).


Extraschedular Consideration

The Board must next consider whether the functional loss presented by the Veteran's hearing impairments in daily life warrants referral for extraschedular consideration.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board must address the matter of referral of a disability to appropriate VA officials for such consideration.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examiner who conducted the 2011 audiometric examination discussed the Veteran's functional loss in detail.  The Board finds that the VA examination report complies with the Board's 2011 Remand and with the interpretation of the regulations set forth in Martinak. 

The Veteran contends that he has difficulty communicating, especially in noisy environments.  That contention is entirely credible.  The schedular criteria provide for evaluation of hearing loss based solely on numerical results of audiometric testing conducted in a quiet room.  The Board assumes, for purposes of this case, that this impairment is not encompassed in the results of the audiometric examinations conducted from 2007 and 2011. 

In Thun, supra, the Court set forth a three-step analysis the Board must follow in determining whether referral for an extraschedular disability rating is warranted.  The Court held that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability (step one in the Thun analysis).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, supra. 

Assuming that difficulty communicating in noisy environments is not encompassed in the schedular criteria, the Board must proceed to step two in the Thun analysis.  Step two in the analysis requires the Board to determine whether the appellant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id. at 116.  

At the 2011 hearing, the Veteran stated that he had trouble hearing normal conversations and sometimes read lips.  The examiner who conducted 2011 VA examination opined that the Veteran's hearing impairment would make it difficult to function optimally while in excessive amounts of noise, if no hearing aids were worn.  However, in a work environment where noise was minimal, he would likely experience little effect on performance as a result of his hearing impairment, even without hearing aids. 

There is no objective evidence that the Veteran's hearing loss has resulted in marked interference with employment or caused any periods of post-service hospitalization.  The Veteran last worked in 2006, when he was laid off from his employment managing a gas station.  Within a few weeks after he last worked, the Veteran was found to have head and neck cancer.  He applied for disability benefits through the Social Security Administration (SSA) in 2007.  The SSA records do not disclose that the Veteran reported that his hearing loss disability was a factor in his lay off from work, and disclosed that he did not report that hearing loss disability was a factor in his inability to return to work.  At his Travel Board hearing, the Veteran did not testify that the hearing loss disability was a factor in past or current impairment of industrial ability.  

The Veteran's VA records and SSA records reflect that the Veteran has required hospitalization and frequent VA treatment for chemotherapy and other treatment of head and neck cancer.  The VA and SSA records do not disclose that the Veteran has been hospitalized as a result of hearing loss disability.  The records disclose infrequent treatment visits for hearing loss disability, either for evaluation or for adjustments or repairs of hearing aids.  The Veteran has not submitted any objective evidence that his hearing loss disability results in frequent hospitalizations, nor did he allege such impairment due to hearing loss disability at his hearing before the Board.

The Veteran's testimony establishes that he must turn to face an individual who is speaking so his better ear is closer to the speaker, under certain circumstances.  The fact that the Veteran may need to make such adjustment at times requires action on his part, but the action required is of a minimal nature, and does not present an exceptional disability picture.  The Veteran has stated that he must look at people's lips to determine what they are saying in certain circumstances, such as when there is background noise.  Again, the Board finds as a matter of fact that the need to look at a speaker's face is not an exceptional disability picture and does not raise the level of the Veteran's hearing loss disability to such severity that it would be unjust to consider his impairment due to hearing loss under the Rating Schedule.  

While the Veteran's testimony that he has difficulty hearing in a car, when there is background noise, or when there are multiple speakers, suggests that he has at least some difficulty hearing that may not be fully captured by audiometric testing, but the Board does not find that there circumstances present an unusual or exceptional hearing loss picture that it is unjust or impractical to evaluate his hearing based on impairment which is measured through audiometric testing.  In particular, the Veteran has not provided objective or subjective evidence that hearing loss disability has impaired his ability to seek health care or has impaired his ability to communicate with his health care providers to a greater extent than other Veterans with noncompensable hearing loss.  

While VA examiners have reported that the Veteran's hearing disability would cause less than optimal performance in a noisy environment, no medical professional has characterized the Veteran's hearing loss as severe enough to cause marked functional impairment to any factor of the Veteran's functioning to encompass employment issues, hospitalizations, or any other related factors and reported impairment.  The Board notes that while the Veteran reported that his family has to speak loudly to communicate with him, the hearing disability does not foreclose all verbal communication.  He remains is able carry on conversations, with some minimal impairment, but he has not provided objective evidence of exceptional or unusual inability to carry on conversations, such as use of the need to substitute written communications for verbal communications.  The Veteran testified that he remains able to watch and understand television, although at a higher volume level than individuals who have no hearing loss disability, but also indicated that he is able to accommodate, at least in part, for his volume requirements by changing his location closer to the television.  

The Board finds that the Veteran's symptoms of difficulty hearing in noises environments, increasing volume levels on the television, and the inability to hear some high frequency noises does not create an exceptional or unusual disability picture as described in 38 C.F.R. § 3.321.  The Veteran has not provided subjective or objective evidence that his hearing loss disability results in other exceptional or unusual impairment.  The Board has considered whether the medical evidence or lay testimony identifies an impairment resulting from the Veteran's hearing loss disability that is of "exceptional" or "unusual" impairment "such as" the disability factors specifically identified in 38 C.F.R. § 3.321(b) as a warranting referral for extraschedular consideration, that is, "such as" but not limited to industrial impairment or frequent hospitalizations.   

Since the second prong is not met under the Thun analysis, the case does not meet the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the third prong set forth in the Thun analysis -to determine whether, to accord justice, an extraschedular rating must be assigned.  Id.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In light of this decision, which was issued after the Board's 2014 decision in this case, the record suggests that the Veteran's treatment of or residuals of service-connected throat cancer have resulted in unemployability, at least during a portion of the appeal period.  The Veteran's service-connected disabilities require consideration of TDIU on a schedular basis and on an extraschedular basis.  Therefore, consideration under Johnson v. McDonald as to whether an exceptional circumstance in which extraschedular consideration of the combined effects of his service connection conditions may cause unemployability is deferred for consideration by the AOJ during the Remand below.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, and to referral for consideration of a compensable evaluation on an extraschedular basis, is denied.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Specifically, testimony presented by the Veteran during the March 2011 Board hearing reflects his belief that he is unemployable as a result of his service connected disabilities.  That issue is raised by the record when considered in light of the recent decision in Johnson v. McDonald, 762 F.3d (Fed. Cir. 2014).
 
In this regard, a new examination is warranted that must address whether the Veteran's service-connected disabilities, to include residuals of throat cancer and hearing loss, renders him unable to obtain or retain substantially gainful employment.  As there is no opinion of record regarding the Veteran's employability, an additional VA examination and opinion is required.

Additionally, the Board also notes that the Veteran was not provided appropriate VCAA notice with respect to the claim for a TDIU, including a VA Form 21-8940.  Therefore, as the claim requires additional development, on remand, the RO should provide the Veteran with another VA Form 21-8940 if he wishes to submit it in support of his claim for TDIU.

Accordingly, the case is REMANDED for the following actions:
 
1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Ask the Veteran to furnish any additional information and/or evidence pertinent to the claims for a TDIU.  (If the Veteran does not wish to pursue such a claim, he should indicate in writing his desire to withdraw the claim).  Advise the Veteran of his right to appeal the TDIU determination.

2.  Obtain updated VA inpatient and outpatient clinical records and associate those records with a claims file, physical or electronic.  

Ask the Veteran if he has received any non-VA care since the prior Remand, and, if so, obtain identified records.

3.  Ensure that the Veteran is scheduled for an examination with regard to impairment of industrial capacity due to service-connected disabilities (residuals of throat cancer, bilateral hearing loss, and tinnitus).  The claims file must be provided to the examiner(s), and the examiner(s) must note whether the claims file was reviewed in the examination report.  Each examiner must provide a medical description of the symptoms of the service-connected disability which is the focus of the examination, and described the types of industrial skills and activities of daily living which are impaired by the disability which is the focus of the examination (residuals of throat cancer, bilateral hearing loss, or tinnitus).  The examiner(s) should describe the industrial skills and tasks the Veteran is capable of performing unimpaired by the service-connected disabilities. 

The examiner is cautioned that the question is not whether the Veteran is employable or unemployable, but, rather, the question is whether his service-connected residuals of throat cancer, bilateral hearing loss, and tinnitus render him perform occupational activities required to obtain or retain employment consistent with his education and experience (without consideration of his age or his nonservice-connected disabilities).  The examiner(s) must provide a complete rationale for any conclusion reached.
 
4.  Then, the AOJ must review the examination report and all other relevant evidence of record, conducting any necessary development, under all applicable regulatory provisions and current legal precedent, to include Johnson v. McDonald, 762 F.3d (Fed. Cir. 2014).  Determine whether referral of the case to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU, is warranted.  If so, the referral should include a full statement as to the Veteran's service-connected disabilities and effect of those disabilities on the Veteran's employment skills, in light of his employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 

5.  If the benefit sought is not granted, the claim should be returned to the Board only if the Veteran perfects substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


